Citation Nr: 1308416	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-32 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for left knee meniscus tear.

2.  Entitlement to an initial compensable rating prior to April 9, 2009, and to a disability rating greater than 10 percent thereafter, for right knee patellofemoral pain syndrome.

3.  Entitlement to an initial compensable rating prior to April 9, 2009, and to a disability rating greater than 10 percent thereafter, for status post left wrist fracture.

4.  Entitlement to an initial compensable rating prior to April 9, 2009, and to a disability rating greater than 10 percent thereafter, for thoracolumbar strain with degenerative changes. 

5.  Entitlement to an initial compensable rating prior to April 9, 2009, and to a disability rating greater than 10 percent thereafter, for cervical strain with degenerative changes.  

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 


INTRODUCTION

The Veteran had active service from November 1987 to April 2008. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In Rice v. Shinseki, 22 Vet. App. 447, 451 (2009), the Court of Appeals for Veterans Claims held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim identify the benefit sought has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  However, the record here does not reflect that the Veteran is unemployed due to disability; rather, the file contains numerous references that the Veteran was attending school on a fulltime basis to become a physical therapist, and that his disabilities would not significantly affect any occupational activities.  As such, further consideration of entitlement to TDIU is not required.

The issue of entitlement to a temporary 100 percent rating based upon convalescence following May 2008 surgery to the service connected left knee disability has been raised by the record (August 2008 Report of Contact), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Veteran's appeal was remanded by the Board in May 2012 so that additional treatment records could be obtained.  Since then, additional VA treatment records as well as records from the Naval Medical Center San Diego have been associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the directives of the May 2012 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The issue of entitlement to an initial rating greater than 10 percent for left knee meniscus tear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 9, 2009, the Veteran's right knee patellofemoral pain syndrome was manifested by flexion to no less than 140 degrees and extension to no less than zero degrees, with no evidence of pain upon active movement, ankylosis, recurrent subluxation, lateral instability, dislocated semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

2.  Since April 9, 2009, the Veteran's right knee patellofemoral pain syndrome has been manifested by flexion to no less than 135 degrees and extension to no less than zero degrees, with no evidence of recurrent subluxation, dislocated semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

3.  Prior to April 9, 2009, the Veteran's status post left wrist fracture was manifested by dorsiflexion to no less than 70 degrees and palmar flexion to no less than 80 degrees, with no evidence of pain upon active movement or ankylosis.

4.  Since April 9, 2009, the Veteran's status post left wrist fracture has been manifested by dorsiflexion to no less than 60 degrees, palmar flexion to no less than 80 degrees, radial deviation to no less than 18 degrees, and ulnar deviation to no less than 45 degrees, with no evidence of ankylosis.

5.  Prior to April 9, 2009, the Veteran's thoracolumbar strain with degenerative changes was manifested by flexion to no less than 90 degrees and a combined range of motion totaling no less than 240 degrees, with no evidence of ankylosis, muscle spasms, guarding, or localized tenderness.  

6.  Since April 9, 2009, the Veteran's thoracolumbar strain with degenerative changes has been manifested by flexion to no less than 80 degrees and a combined range of motion totaling no less than 185 degrees, with no evidence of ankylosis or muscle spasm/guarding severe enough to result in an abnormal gait or abnormal spinal contour.

7.  Prior to April 9, 2009, the Veteran's cervical strain with degenerative changes was manifested by flexion to no less than 45 degrees and a combined range of motion totaling no less than 340 degrees, with no evidence of muscle spasm, guarding, localized tenderness, ankylosis, or vertebral body fracture.  

8.  Since April 9, 2009, the Veteran's cervical strain with degenerative changes has been manifested by flexion to no less than 35 degrees and a combined range of motion totaling no less than 245 degrees, with no evidence of ankylosis.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right knee patellofemoral syndrome  prior to April 9, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).

2.  The criteria for greater than a 10 percent rating for right knee patellofemoral syndrome since April 9, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).

3.  The criteria for a compensable rating for status post left wrist fracture prior to April 9, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2012).

4.  The criteria for greater than a 10 percent rating for status post left wrist fracture since April 9, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2012).

5.  The criteria for a compensable rating for thoracolumbar strain with degenerative changes prior to April 9, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237 (2012).

6.  The criteria for greater than a 10 percent rating for thoracolumbar strain with degenerative changes since April 9, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237 (2012).

7.  The criteria for a compensable rating for cervical strain with degenerative changes prior to April 9, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237 (2012).

8.  The criteria for greater than a 10 percent rating for cervical strain with degenerative changes since April 9, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Correspondence dated in March 2008 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of effective dates and disability ratings.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as the purpose that the notice was intended to serve has been fulfilled.  The filing of a notice of disagreement with an initial rating of the disability also does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See Dingess/Hartman, 19 Vet. App. at 486; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the Veterans Claims Assistance Act, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements). 

The Veteran's service treatment records, VA medical treatment records, and identified TRICARE medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The VA examinations conducted in April 2008, April 2009, and January 2011 are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Each examination report contains the Veteran's reported symptomatology and the clinical findings determined by physical examination, as well as the information gleaned from radiological testing, and comments on the extent to which functional loss resulted from the Veteran's service-connected disability.

There is no indication in the record that any additional evidence relevant to the issues adjudicated in this decision is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Degenerative arthritis is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5003, which provides that when arthritis is established by X-ray findings it will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Where the limitation of motion of the specific joint involved is noncompensable under the appropriate Diagnostic Codes, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.

The Board will also consider whether this case presents other evidence that would support a higher rating on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal system is primarily the inability, due to damage in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements"), 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of a claimant. 38 C.F.R. § 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled." 38 C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does not require a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Consideration of pain and functional loss is required only with respect to those Diagnostic Codes where the basis for rating is limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  There is no basis for a rating higher than the maximum schedular rating for additional limitation of motion due to pain or functional loss.  See VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Right Knee Patellofemoral Pain Syndrome

The Veteran seeks a higher initial rating for his service-connected right knee patellofemoral pain syndrome.  He was initially granted entitlement to service connection for right knee patellofemoral pain syndrome in the RO's June 2008 rating decision, and assigned a noncompensable rating under Diagnostic Codes 5299-5261 effective May 1, 2008.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and a code ending in -99.  See 38 C.F.R. § 4.27 (2012).  Thus, the hyphenated diagnostic code in this case indicates that an unlisted musculoskeletal disorder, under Diagnostic Code 5299, is the service-connected disorder, as there is no Diagnostic Code for patellofemoral pain syndrome.  Limitation of leg extension, under Diagnostic Code 5261, is the residual condition.  In a July 2009 statement of the case, the RO increased the Veteran's rating to 10 percent effective April 9, 2009, based on the results of a VA examination conducted on that date.  As such, the Board will first examine the propriety of the noncompensable rating assigned prior to April 9, 2009, and then examine the propriety of the 10 percent rating assigned since April 9, 2009.  

Diagnostic Codes 5260 and 5261 set forth rating schedules for limitation of motion of the leg. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  With respect to limitation of leg flexion, Diagnostic Code 5260 allows a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

With respect to disabilities specific to the knee, 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5262, set forth relevant provisions.  Specifically, Diagnostic Code 5256, which governs ankylosis of the knee, permits a 30 percent rating for favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees, while a Veteran will garner a 40 percent rating with flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  When there is flexion between 20 degrees and 45 degrees, a 50 percent rating is for assignment, and where there is knee ankylosis that is extremely unfavorable, with flexion at an angle of 45 degrees or more, the maximum rating of 60 percent is assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed., 2003).  

Diagnostic Code 5257 governs other impairments of the knee.  It assigns respective ratings of 10, 20 and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides for a maximum 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, while Diagnostic Code 5259 allows a maximum of 10 percent for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.

Under Diagnostic Code 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability garners a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace generates a maximum 40 percent evaluation under this Diagnostic Code.  Id.

Under Diagnostic Code 5055, for one year following the implantation of knee prosthesis, a 100 percent disability rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  Id.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  Id. 

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.  Separate ratings may also be assigned for knee disability under DC 5257 and DC 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  Doing so is not considered to be an evaluation of the same disability under various diagnoses.  See 38 C.F.R. § 4.14 (2012).  

Here, magnetic resonance imaging (MRI) of the right knee performed in February 2008 was normal.  

The Veteran was provided a VA examination in April 2008, at which time he was diagnosed as having right patellofemoral pain.  Subjectively, the Veteran described right knee pain, but denied pain severe enough to restrict his usual daily activities or occupational activities.  He additionally denied any pain which prevented him from engaging in repetitive use of the right knee.  Upon objective examination, there was no warmth, tenderness, swelling, or erythema.  Varus and valgus testing was negative, as was anterior and posterior drawer testing.  Range of motion testing showed flexion to 140 degrees and extension to zero degrees, with no evidence of pain upon active movement.  Additionally, there was no evidence of pain, weakness, fatigability, or lack of coordination upon repetitive movement.  

The Veteran was provided another VA examination in April 2009, at which time he was diagnosed as having right patellofemoral pain syndrome and patellar chondromalacia.  Subjectively, he described ongoing pain over the medial, anterior, and lateral aspects of the right knee, which would flare up upon increased activity or spontaneously.  He additionally noted intermittent swelling, popping, and grinding, although he denied any giving way sensation.  He denied any subluxation or dislocation.  In terms of activities of daily living, the Veteran indicated that he experienced some discomfort at night when his right knee pain flared up; occupationally, he indicated that he experienced some mild pain upon prolonged sitting in class.    

Upon objective examination, varus and valgus testing was normal.  Range of motion testing revealed flexion to 135 degrees, with crepitation and pain noted at 135 degrees; and extension to zero degrees.  The range of motion was not additionally limited by pain, weakness, fatigue, or lack of endurance following repetitive testing or flare-up.  There was no evidence of any edema, redness, or heat.  However, there was mild medial and lateral joint line tenderness as well as anterior joint line tenderness.  The ligaments were intact and nontender, and the anterior and posterior cruciate ligaments were stable.  There was no effusion and Lachman testing as well as McMurray testing was negative.  However, there was mild patellofemoral tenderness, moderate patellar crepitation, and moderately-positive patellar compression testing.  

The Veteran was provided with his most recent VA examination in January 2011, at which time he was diagnosed as having right knee chondromalacia.  Subjectively, the Veteran reported giving way, stiffness, weakness, decreased speed of motion, repeated effusions, and pain, with weekly, severe flare-ups precipitated by moderate activity.  Upon objective examination, there was evidence of crepitation and patellar abnormality in the form of subpatellar tenderness.  However, there was no evidence of masses behind the knee, clicks or snaps, grinding, instability, or ankylosis.  Range of motion testing revealed flexion to 145 degrees and extension to zero degrees, with no objective evidence of pain with active motion.  Although there was objective evidence of pain following repetitive motion, there were no additional limitations after three repetitions of range of motion.  X-rays revealed no soft tissue abnormalities and no evidence of acute fracture of dislocation.  The patella was in anatomic alignment with the femur, and there was no significant joint space loss or joint effusion.  

The evidence of record does not support a compensable rating prior to April 9, 2009, for right knee patellofemoral pain syndrome.  Prior to this date, range of motion revealed flexion to 140 degrees and extension to zero degrees, with no evidence of pain upon active movement.  There was no evidence of ankylosis, recurrent subluxation, lateral instability, dislocated semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  In addition, there was no X-ray evidence of arthritis or implantation of a right knee prosthesis.  On that basis, a compensable rating prior to April 9, 2009, for a right knee disability is not warranted.

The evidence of record also does not support greater than a 10 percent rating since April 9, 2009, for right knee patellofemoral pain syndrome.  At worst, range of motion testing revealed flexion to 135 degrees, with pain and crepitus at 135 degrees; and extension to zero degrees.  There was no additional functional limitation after three repetitions of range of motion.  Although the Veteran subjectively described giving way, stiffness, weakness, and repeated effusions, objective examination failed to reveal any clicks or snaps, grinding, instability, effusion, or ankylosis.  In addition, there was no evidence of recurrent subluxation, dislocated semilunar cartilage, impairment of the tibia or fibula, genu recurvatum, arthritis or implantation of a right knee prosthesis.  Thus, an evaluation greater than 10 percent for a right knee disability is not warranted.

The evidence of record also does not show that the Veteran's right knee disorder causes a level of functional loss greater than that already contemplated by the assigned evaluation.  DeLuca, 8 Vet. App. at 205; 38 C.F.R. §§ 4.40, 4.45.  Although there is evidence that the Veteran experiences pain during flexion of the right knee, the extent to which the range of motion is additionally limited would not merit greater than a 10 percent rating under the appropriate Diagnostic Codes.  See id.; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  No additional limitation of motion after repetition or during flare-ups was recorded at the April 2009 or January 2011 VA examinations.  The Veteran's reports of right knee pain have been considered, and are recognized, but the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently-assigned ratings.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings for the Veteran's right knee disability must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 54-56.

Status Post Left Wrist Fracture

The Veteran also seeks a higher initial rating for his service-connected status post left wrist fracture.  He was initially granted entitlement to service connection for status post left wrist fracture in the RO's June 2008 rating decision, and assigned a noncompensable rating under Diagnostic Code 5215 effective May 1, 2008.  In a July 2009 statement of the case, the RO increased the Veteran's rating to 10 percent effective April 9, 2009, based on the results of a VA examination conducted on that date.  As such, the Board will first examine the propriety of the noncompensable rating assigned prior to April 9, 2009, and then examiner the propriety of the 10 percent rating assigned since April 9, 2009.  The Veteran is right-hand dominant.  

The Veteran's left wrist disability is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5215.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2012).  Diagnostic Code 5215 provides for a single 10 percent rating for limitation of the wrist, either on the basis that dorsiflexion is limited to less than 15 degrees or that palmar flexion is limited to in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

X-rays of the left wrist performed in January 2008 revealed ulnar-sided erosion to the middle phalanx of the left 3rd finger, non-specific in nature.  

The Veteran was provided with a VA examination in April 2008, at which time he was diagnosed as having status post left wrist fracture with discomfort of the 3rd, 4th, and 5th digits intermittently.  The Veteran indicated that he had previously fractured a bone in his left wrist, and that he occasionally experienced discomfort of the 3rd, 4th, and 5th digits.  However, he conceded that his wrist and digit pain did not restrict his usual daily activities or occupational activities, and did not prevent repetitive use.  Upon objective examination, his wrist was negative for warmth, tenderness, swelling, or erythema.  Range of motion testing revealed dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  There was no evidence of pain upon active movement and no evidence of  pain, weakness, fatigability, or lack of coordination upon repetitive movement.  Examination of the Veteran's hand revealed flexion of his digits to the mid-palmar crease with no evidence of pain upon active movement and no evidence of  pain, weakness, fatigability, or lack of coordination upon repetitive movement.  

X-rays conducted in November 2008 were within normal limits.

The Veteran was provided another VA examination in April 2009, at which time he was diagnosed as having a remote evulsion fracture from the dorsal carpal bone, probable triquetrum or triangular, with associated left wrist sprain and tendinitis without instability.  Subjectively, the Veteran reported residual pain over the dorsal aspect of his left wrist, with intermittent swelling and residual tenderness.  He denied any popping or grinding.  He indicated increased pain upon lifting, pulling, and pushing activities.  With respect to activities of daily living, he reported occasional pain with dressing activities and being limited with home repair; with respect to occupational activities, he reported pain upon prolonged typing.  Objective examination revealed tenderness over the dorsal aspect, with no evidence of edema, instability, or weakness.  All digits could reach to the mid-palmar crease and the thumb could reach the head of the 5th metacarpal and opposed all of the fingers.  Range of motion testing revealed dorsiflexion to 60 degrees, with pain at 60 degrees; palmar flexion to 80 degrees, with pain at 80 degrees; radial deviation to 18 degrees, with dorsal pain at 18 degrees; and ulnar deviation to 45 degrees without pain.  The range of motion was not additionally limited by pain, weakness, fatigue, or lack of endurance following repetitive testing or flare-up.  Finkelstein testing, Phalen testing, and Tinel testing were all negative.  

The Veteran was afforded his most recent VA examination in January 2011, at which time he was diagnosed as having a healed left wrist fracture with residual fibrosis and tenosynovitis.  Subjectively, the Veteran complained of giving way, pain, stiffness, decreased speed of joint motion, and pain, with severe, weekly flare-ups precipitated by lifting and carrying.  Upon objective examination, however, the examiner only found tenderness to palpation of the radiocarpal joint, with normal strength and no instability.

The evidence of record does not support a compensable rating prior to April 9, 2009, for status post left wrist fracture.  Prior to this date, range of motion testing revealed dorsiflexion to 70 degrees and palmar flexion to 80 degrees, with no evidence of pain upon active movement or ankylosis  On that basis, a compensable rating prior to April 9, 2009, for a left wrist disability is not warranted.

The evidence of record also does not support greater than a 10 percent rating since April 9, 2009, for status post left wrist fracture.  The Board notes that the currently-assigned 10 percent rating for this period is the maximum schedular rating under Diagnostic Code 5215, and, as discussed in greater detail below, the Veteran does not meet the criteria for an extraschedular evaluation.  Other diagnostic codes pertaining to injuries of the wrist have also been reviewed for applicability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The examiners, however, indicated that no ankylosis was present in the left wrist; on this basis, greater than a 10 percent rating cannot be awarded under Diagnostic Code 5214.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2012).  Accordingly, a rating in excess of 10 percent is not warranted for the Veteran's service-connected left wrist disability under an alternate diagnostic code.  As a 10 percent rating is the maximum available under the provisions of Diagnostic Code 5215, a higher rating under this Diagnostic Code is not warranted. 

In this regard, it has been considered whether functional loss exists with respect to the Veteran's left wrist.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The United States Court of Appeals for Veterans Claims (Court) has clearly established that the holding in DeLuca is applicable to the functional equivalent of limitation of motion.  However, the maximum schedular rating based on limitation of motion of the left wrist, 10 percent, is already in effect.  38 C.F.R. § 4.71a, Diagnostic Code 5215; Johnston v. Brown, 10 Vet. App. 80 (1997).  Moreover, the examiners noted that the Veteran was not additionally limited by pain, weakness, fatigue, or lack of endurance following repetitive testing or flare-up .  Accordingly, greater than a 10 percent rating on the basis of functional loss is not warranted. 

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Thoracolumbar Strain with Degenerative Changes

The Veteran also seeks a higher initial rating for thoracolumbar strain with degenerative changes.  Service connection for thoracolumbar strain was granted in the RO's June 2008 rating decision, and a noncompensable rating assigned effective May 1, 2008; a July 2009 statement of the case assigned a 10 percent rating effective April 9, 2009, on the basis of a VA examination conducted on that date, both under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  As such, the Board will first examine the propriety of the noncompensable rating assigned prior to April 9, 2009, and then examiner the propriety of the 10 percent rating assigned since April 9, 2009.  

The Board notes that, based on the results of the same April 2009 examination, the Veteran was also granted entitlement to service connection for right and left hip osteoarthritis, and assigned separate 10 percent ratings under Diagnostic Codes 5010-5252 effective May 1, 2008.  

Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  Id.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

An X-ray conducted in February 2008 demonstrated degenerative changes of the thoracic spine, although the lumbar spine was normal.  MRI conducted in March 2008 suggested an aneurismal bone cyst within the rightward aspect of the T5 vertebral body.  However, a computed tomography (CT) scan conducted in April 2008 revealed no bony changes to correlate with the MRI findings.  A May 2008 bone scan found that the T5 lesion indentified in the prior MRI was not metabolically active.  

The Veteran was provided a VA examination in April 2008, at which time he was diagnosed as having thoracolumbar strain.  Subjectively, he reported daily mid-thoracic discomfort and intermittent lumbar discomfort, although this discomfort did not restrict his usual activities of daily living or occupational activities.  He denied any history of incapacitating back pain over the last 12 months, and also denied any radiation of pain into his lower extremities.  Upon objective examination, there was no evidence of paraspinous spasm and straight leg raising produced negative results, bilaterally.  His reflexes of the knees and ankle were within normal limits, and his sensation was normal to light touch and pinprick, bilaterally.  Range of motion testing revealed flexion to 90 degrees; extension to 30 degrees; lateral bending to 30 degrees, bilaterally; and rotation to 30 degrees, bilaterally.  There was no evidence of pain upon active movement, and no evidence of pain, weakness, fatigability, or lack of concentration upon repetitive movement.  

An electromyography and nerve conduction velocity report dated in September 2008 found no evidence of lumbar radiculopathy or peripheral neuropathy.

The Veteran was provided another VA examination in April 2009, at which time he was diagnosed as having thoracic spine strain with mild degenerative arthritis as well as lumbosacral spine strain without radiculopathy.  Subjectively, he reported residual spasms in the thoracic region as well as pain in the upper and mid-thoracic region which was exacerbated upon lifting and carrying activities.  He additionally described pain in the mid-lumbar region of the back, although he denied any paresthesias or paralysis of the lower extremities as well as any bladder or bowel incontinence.  Upon objective examination, the thoracic spine demonstrated tenderness in the mid and lower thoracic region, with no spasm, gibbus deformity, or scoliosis.  The Veteran's gait was normal and he was able to heel-and-toe walk.  Range of motion testing revealed forward flexion to 85 degrees, with pain at 85 degrees; extension to 20 degrees, with pain at 20 degrees; lateral flexion to 20 degrees, bilaterally, with pain at 20 degrees; and rotation to 20 degrees, bilaterally, with pain at 20 degrees.  These ranges of motion were not additionally limited by pain, weakness, fatigue, or lack of endurance following repetitive testing or flare-up.  There was no evidence of listing or spasm, although there was tenderness in the midline lumbar region as well as in the right and left paralumbar region.  X-rays revealed mild, degenerative changes throughout the thoracic spine with osteophytes anteriorly, and mild degenerative changes of the hip joints.  

The Veteran was afforded his most recent VA examination in January 2011, at which time he was diagnosed as having thoracic spondylosis and lumbar spondylosis.  Subjectively, he described fatigue, decreased motion, stiffness, spasm, and sharp, daily pain.  Upon objective examination, there was no evidence of gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, listing, scoliosis, or ankylosis.  Additionally, there was no objective evidence of atrophy, guarding, or weakness.  Although the examiner found spasm, pain with motion, and tenderness to be present on both the right and left sides, the examiner noted that the spasm and localized tenderness were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed forward flexion to 80 degrees; extension to 20 degrees; lateral flexion to 30 degrees, bilaterally; and rotation to 30 degrees, bilaterally.  There was objective evidence of pain upon the active range of motion and following repetitive motion, but no additional limitations after three repetitions of range of motion.  Reflex testing of the abdominal muscles, knees, and ankles was within normal limits.  Sensory examination revealed that vibration, position sense, pain or pinprick, and light touch sensations were all within normal limits.  Motor examination showed that the bilateral hips, knees, ankles, and toes had active movement against full resistance.  There was no evidence of muscle atrophy, and muscle tone was normal.  X-rays revealed normal alignment of the thoracic spine, with no evidence of acute fracture or dislocation.  X-rays of the lumbar spine revealed multilevel facet arthrosis and stable mild-to-moderate bilateral hip osteoarthritis, with no evidence of acute fracture or traumatic subluxation.  

The evidence of record does not support a compensable rating prior to April 9, 2009, for thoracolumbar strain under the General Rating Formula.  At the VA general medical examination in April 2008, flexion was to 90 degrees and the combined range of motion totaled 240 degrees.  Muscle spasms, guarding, or localized tenderness were also not shown.  Additionally, the Board reiterates that the Veteran was granted entitlement to service connection for right and left hip osteoarthritis, and assigned separate 10 percent ratings under Diagnostic Codes 5010-5252 effective May 1, 2008.  Significantly, the Veteran did not express disagreement with those separate assignments, and the Board may not consider the symptomatology associated with those separate assignments when evaluating the severity of the Veteran's thoracolumbar strain.  On those bases, a compensable rating prior to April 9, 2008, for thoracolumbar strain is not warranted.

The evidence of record also does not support greater than a 10 percent rating since April 9, 2009, for thoracolumbar strain under the General Rating Formula.  Ankylosis was not shown at the April 2009 or the January 2011 VA examinations; indeed, the VA examiners specifically noted that ankylosis was not present on physical examination.  Moreover, the Veteran's forward flexion was limited, at worst, to 80 degrees, while his combined range of motion, at worst, totaled 185 degrees.  In addition, the examiner explicitly indicated that there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Thus, an evaluation greater than 10 percent for thoracolumbar strain is not warranted.

Moreover, the evidence of record does not support a separate rating for associated neurological abnormalities.  At the April 2008 examination, the Veteran denied any radiation of pain into his lower extremities.  His reflexes of the knees and ankles were within normal limits, and his sensation was normal to light touch and pinprick.  The electromyography and nerve conduction velocity report dated in September 2008 found no evidence of lumbar radiculopathy or peripheral neuropathy.  At the April 2009 examination, the Veteran denied any paresthesias or paralysis of the lower extremities as well as any bladder or bowel incontinence.  At the January 2011 VA examination, reflex testing, sensory examination, and motor examination of the lower extremities were all within normal limits.  

The evidence of record also does not show that the Veteran's thoracolumbar spine disorder causes a level of functional loss greater than that already contemplated by the assigned evaluation.  DeLuca, 8 Vet. App. at 205; 38 C.F.R. §§ 4.40, 4.45.  Although there is evidence that the Veteran experiences pain during forward flexion and backward extension of the thoracolumbar spine, the extent to which the range of motion is additionally limited would not merit greater than a 10 percent rating under the General Rating Formula.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  No additional limitation of motion after repetition or during flare-ups was recorded.  The Veteran's reports of back pain have been considered, and are recognized, but the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently assigned ratings.  

In addition, consideration must also be given to whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome, which rates intervertebral disc syndrome based on the number and duration of incapacitating episodes over the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  However, the April 2008 and April 2009 VA examination reports explicitly denied any history of incapacitating back pain over the last 12 months, and subsequent records did not make mention of any incapacitating episodes.  Id.  Therefore, ratings greater than those assigned under the General Rating Formula cannot be assigned under the Formula for Rating Intervertebral Disc Syndrome.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings for the Veteran's thoracolumbar spine disability must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 54-56.

Cervical Strain with Degenerative Changes

Service connection for cervical strain was granted in a June 2008 rating decision, and a noncompensable rating assigned effective May 1, 2008; a July 2009 statement of the case assigned a 10 percent rating effective April 9, 2009, based on the results of a VA examination conducted on that date, both under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  As such, the Board will first examine the propriety of the noncompensable rating assigned prior to April 9, 2009, and then examine the propriety of the 10 percent rating assigned since April 9, 2009.  

In addition, in a rating decision dated in June 2009, the RO granted entitlement to service connection for radiculopathy of the right and left upper extremities, and assigned separate 20 percent evaluations effective April 9, 2009, based on the results of a VA examination conducted on that date, under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8610.  The Board notes that the Veteran has also been service connected for tendonitis of the left shoulder and anterior labral tear of the right shoulder since May 2008.  

As discussed above, Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, General Rating Formula (2012).  Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  Id.  

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating; unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating; and unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  Any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The Veteran was provided a VA examination in April 2008, at which time he was diagnosed as having cervical strain as well as left shoulder tendonitis and a small, focal anterior labral tear in the right shoulder.  Subjectively, he described intermittent cervical discomfort, although this discomfort did not restrict his usual daily activities or occupational activities.  He additionally denied any neck pain which prevented him from engaging in repetitive use of his neck.  The Veteran also described bilateral shoulder pain which began in the early 1990s.  Upon objective examination, there was no evidence of paraspinous spasm of the cervical spine.  Range of motion testing revealed flexion to 45 degrees; extension to 45 degrees; lateral flexion to 45 degrees, bilaterally; and rotation to 80 degrees, bilaterally.  There was no evidence of pain upon active movement, nor was there evidence of pain, weakness, fatigability, or lack of endurance upon repetitive movement.  Examination of the shoulders was negative for atrophy or asymmetry.  Range of motion testing revealed flexion to 180 degrees, bilaterally; extension to 50 degrees, bilaterally; abduction to 180 degrees, bilaterally; adduction to 50 degrees, bilaterally; external rotation to 90 degrees, bilaterally; and internal rotation to 80 degrees, bilaterally.  There was no evidence of pain upon active movement, nor was there evidence of pain, weakness, fatigability, or lack of endurance upon repetitive movement.  

MRI conducted in July 2008 revealed mild, degenerative changes predominantly at C4-5 and C5-6.  An electromyography and nerve conduction velocity report dated in September 2008 found no evidence of cervical radiculopathy or peripheral neuropathy. 

The Veteran was provided another VA examination in April 2009, at which time he was diagnosed as having cervical spine strain with degenerative changes, as well as radiculopathy of the right and left upper extremities.  Subjectively, the Veteran described persistent midline neck pain with radiating pain into his bilateral arms and residual numbness in his fingers.  However, the Veteran denied any incapacitating episodes in the past 12 months.  Upon examination, tendon reflexes of the upper extremities were within normal limits.  Motor examination of the upper extremities showed normal strength.  Sensory examination of the upper extremities was intact to pain and light touch.  There was tenderness in the midline neck region as well as the right and left posterior neck regions and trapezius region.  There was no evidence of cervical spasm.  Range of motion testing of the cervical spine revealed flexion to 35 degrees, with pain noted at 35 degrees; extension to 30 degrees, with pain noted at 30 degrees; lateral flexion to 35 degrees, bilaterally, with pain noted at 35 degrees; and rotation to 55 degrees, bilaterally, with pain noted at 55 degrees.  These ranges of motion were not additionally limited by pain, weakness, fatigue, or lack of endurance following repetitive testing or flare-up.  

The Veteran was provided his most recent VA examination in January 2011, at which time he was diagnosed as having cervical spondylosis.  Subjectively, the Veteran described fatigue, decreased motion, stiffness, spasm, and sharp, daily pain of the cervical spine.  In addition, he indicated that a burning pain radiated into his bilateral upper extremities, and that he also experienced numbness and paresthesias in the bilateral upper extremities.  Upon objective examination, there was no evidence of gibbus, kyphosis, lordosis, listing, scoliosis, or ankylosis.  Additionally, there was no objective evidence of atrophy, guarding, or weakness.  Although the examiner found spasm, pain with motion, and tenderness to be present on both the right and left sides, the examiner noted that the spasm and localized tenderness were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed flexion to 40 degrees; extension to 30 degrees; lateral flexion to 40 degrees, bilaterally; and rotation to 70 degrees, bilaterally.  Although there was objective evidence of pain upon active range of motion and following repetitive motion, there were no additional limitations after three repetitions of range of motion.  Reflex examination of the upper extremities revealed that the peripheral nerves reflexes of the biceps, triceps, fingers, and brachioradialis were within normal limits.  Sensory examination revealed normal vibration, position sense, pain or pinprick, and light touch sensation.  There was no evidence of dysesthesias.  Motor examination showed that the bilateral elbows, wrists, fingers, and thumbs exhibited active movement against full resistance.  Muscle tone was normal and there was no muscle atrophy.  X-rays revealed approximately 2 millimeters of retrolisthesis of C5 on C6, likely on a degenerative basis; however, there was no evidence of acute osseous abnormalities of the cervical spine.  

The evidence of record does not support a compensable rating prior to April 9, 2009, for cervical strain based on the General Rating Formula.  At the Veteran's April 2008 examination, range of motion of the cervical spine was normal.  In addition, there was no evidence of muscle spasm, guarding, localized tenderness, ankylosis, or vertebral body fracture.  The Veteran's only symptomatology during this period consisted of intermittent cervical discomfort and X-ray findings of degenerative changes, albeit without any accompanying limitation of motion.  Thus, a compensable rating is not warranted prior to April 9, 2009, based on the General Rating Formula.

The evidence of record does not support greater than a 10 percent rating since April 9, 2009, for cervical strain based on the General Rating Formula.  At worst, cervical spine flexion was to 35 degrees, and the combined range of motion was 245 degrees during this period.  Further, no ankylosis was noted.  Although the examiner noted the presence of muscle spasm, it was explicitly indicated to not be severe enough to result in an abnormal gait or abnormal spinal contour.  Thus, a schedular rating greater than 10 percent is not warranted since April 9, 2009, based on the General Rating Formula.

With respect to separate ratings for neurological abnormalities associated with the cervical strain, the Board reiterates that the Veteran was granted service connection for radiculopathy of the right upper and left upper extremities, and assigned separate 20 percent evaluations effective April 9, 2009, under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8610.  The Veteran has not expressed disagreement with that decision.  Diagnostic Codes 8610 and 8611 refer to neuritis of the upper and middle radicular group nerves.  38 C.F.R. § 4.124a (2012).  Diagnostic Codes 8510 and 8511 set forth the rating criteria for paralysis of the upper and middle radicular groups, and therefore neuritis and neuralgia of those nerves.  Complete paralysis of the those nerves is rated 70 percent for the major arm, and 60 percent for the minor arm, and contemplates the complete loss or severe limitation of shoulder and elbow movements, with hand and wrist movements not affected, and the complete loss of abduction and rotation of the arm, flexion of the elbow, and complete loss or severe limitation of extension of the wrist.  Disability ratings of 20 percent, 40 percent, and 50 percent are assigned for incomplete paralysis which is mild, moderate, or moderately severe in degree, for the major arm, and are 20 percent, 30 percent, and 40 percent, for the minor arm.  38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8511 (2012).  Here, since April 9, 2009, the evidence does not show that the Veteran has experienced radicular symptoms of the bilateral upper extremities that are more than mild in severity.  Although the Veteran has subjectively complained of burning pain radiating into his bilateral upper extremities, as well as numbness and paresthesias in the bilateral upper extremities, normal results were obtained upon performing reflex, sensory, and motor examination of the upper extremities.  Moreover, the evidence does not reflect that separate compensable ratings were warranted for neurological abnormalities associated with cervical strain prior to April 9, 2009.  Although the Veteran complained of bilateral shoulder pain at his April 2008 VA examination, this pain was attributed to tendonitis of the left shoulder and anterior labral tear of the right shoulder, disabilities for which the Veteran has already been service connected since May 2008.  Thus, the Board may not award a separate rating for those same symptoms under Diagnostic Code 8610, as to do so would constitute impermissible pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2012).  Additionally, the electromyography and nerve conduction velocity report dated in September 2008 found no evidence of cervical radiculopathy or peripheral neuropathy.

The evidence of record also does not show that the Veteran's cervical spine disorder causes a level of functional loss greater than that already contemplated by the assigned evaluation.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2012).  Although there is evidence that the Veteran experiences persistent neck pain, the range of motion testing recorded the limitation of motion due to pain.  Thus, the extent to which the range of motion is additionally limited would not also merit higher ratings under the General Rating Formula than the ratings discussed above.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  For that reason, the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently assigned rating.  The examiners explicitly indicated that ranges of motion were not additionally limited by pain, weakness, fatigue, or lack of endurance following repetitive testing or flare-up.  Accordingly, a compensable rating prior to April 9, 2009, or a rating greater than 10 percent since April 9, 2009, are not warranted on the basis of functional loss.

Consideration must also be given to whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome, which rates intervertebral disc syndrome based on the number and duration of incapacitating episodes over the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome.  However, the Veteran has consistently denied any history of incapacitating cervical pain, as documented in the April 2008 and April 2009 examination reports.  Id.  Therefore, ratings greater than those assigned under the General Rating Formula cannot be assigned under the Formula for Rating Intervertebral Disc Syndrome.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings for the Veteran's cervical spine disability must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 54-56.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2012).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings assigned for the Veteran's service-connected disabilities are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  He has not required extended hospitalization for any of the issues on appeal.  Marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.


ORDER

An initial compensable rating prior to April 9, 2009, and to a disability rating greater than 10 percent thereafter, for right knee patellofemoral pain syndrome is denied.

An initial compensable rating prior to April 9, 2009, and to a disability rating greater than 10 percent thereafter, for status post left wrist fracture is denied.

An initial compensable rating prior to April 9, 2009, and to a disability rating greater than 10 percent thereafter, for thoracolumbar strain with degenerative changes is denied. 

An initial compensable rating prior to April 9, 2009, and to a disability rating greater than 10 percent thereafter, for cervical strain with degenerative changes is denied.  


REMAND

The Veteran also seeks entitlement to an initial rating greater than 10 percent for left knee meniscus tear.  The Veteran was provided his most recent VA examination with respect to his left knee disability in January 2011.  At that time, range of motion testing revealed flexion to 140 degrees and extension to zero degrees, with objective evidence of pain with active motion.  Although there was objective evidence of pain following repetitive motion, there were no additional limitations after three repetitions of range of motion.  X-rays revealed no soft tissue abnormalities and no evidence of acute fracture of dislocation.  The patella was in anatomic alignment with the femur, and there was no significant joint space loss or joint effusion.  

However, evidence associated with the claims file since the January 2011 examination suggests that the Veteran's left knee symptomatology has worsened in severity.  A January 2012 treatment note from the Naval Medical Center San Diego indicated that the Veteran's left knee became painful, swelled up, and lost range of motion following a run.  MRI conducted in March 2012 revealed a calcification of the proximal medial collateral ligament with adjacent soft tissue swelling likely representing a chronic medial collateral ligament injury, as well as a well-corticated ossification at the patella.  

Accordingly, the Board finds that an updated VA joints examination is warranted to ascertain the current severity of the Veteran's left knee disability.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA joints examination in order to assess the nature and severity of his left knee disorder.  The Veteran's VA claims file should be made available to the examiner for use in the study of this case and the report of such examination should indicate that the claims file was made available and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing deemed necessary.  Such examination should include detailed range of motion studies of the left knee and the examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of the left knee due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of left knee motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.  Any additional limitation of motion should be expressed in degrees.

2.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

3.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


